Title: C. W. F. Dumas to the Commissioners, 12 May 1778
From: Dumas, Charles William Frederic
To: First Joint Commission at Paris,Adams, John


      
       Messieurs
       Lahaie 12e May 1778
      
      Je ne vous parlerai de mes opérations ici, en conséquence de vos ordres du 30e. Avril, que lorsque je pourrai vous donner quelque chose de plus qu’un embryon. Je tiens un petit Journal de mes opérations, que vous aurez en son temps. Je me contenterai de vous dire que j’ai fait usage avec Succès de la Lettre ostensible du ioe. Avril qui m’est adressée à moi. Je n’ai pu encore présenter la Lettre cachetée, parce qu’un vent d’Ouest, venant de vos quartiers, y avoit apporte une remore. Un autre vent, du même quartier, a apporté aujourd’hui quelque autre chose à ce sujet, que j’ignore encore, mais qu’on me dira demain. Ce ne sera certainement pas ma faute, ni celle de notre Ami, ni celle de sa Ville, si cette affaire souffre des délais.
      En attendant, voici quelques nouvelles Allemandes; et l’Extrait d’une Lettre de Rotterdam, qui contient des choses fort interessantes. Je les ai communiquées au g—— F—— qui m’en a bien remercié, et en a fait tout de suite usage dans un postcrit de là Lettre qu’il écrit aujourd’hui à Sa Maison.
      J’ai tant prêché certains amis de ce pays, qu’enfin ils ont pris la résolution d’envoyer un Vaisseau directement en Amérique, pour commencer. Je leur ai procuré de bonnes Listes, et de bonnes consignes, et promis de les bien recommander là-bas, dans l’espérance que le Gouvernement du lieu ou ils aborderont, voudra bien avoir égard à ma recommandation. Ce sont de braves Hollandois. Ils ne feront point assurer, pour que l’entreprise reste plus secrete. Voilà qui est courageux. Je suis avec tout mon respect et tout mon zele, Messieurs, Votre trés humble & trés obeissant serviteur
      
       D
      
     